                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ROBERT ANDY FABER,

        Plaintiff,
                                                                    Case No. 1:19-cv-24
 v.
                                                                    HON. JANET T. NEFF
 TERRANCE SMITH,

        Defendant.
 ____________________________/


                                   OPINION AND ORDER

       Pending before the Court in this civil action are two matters: Plaintiff’s objection to the

Magistrate Judge’s Report and Recommendation (Pl. Obj., ECF No. 40; R&R, ECF No. 31), and

Plaintiff’s objection to the Magistrate Judge’s Order (Pl. Obj., ECF No. 44; Order, ECF No. 30).

The Court denies each objection, and issues this Opinion and Order.

       Plaintiff’s Objection to Report and Recommendation

       The Magistrate Judge issued a Report and Recommendation recommending that this Court

deny two motions concerning remand filed by Plaintiff (R&R, ECF No. 31 at PageID.97). The

Magistrate Judge concluded that Defendant “has demonstrated that jurisdiction is proper in this

Court and Plaintiff has identified no basis for remanding this matter to state court” (id. at

PageID.98).

       An objection to a magistrate judge’s report and recommendation must “specifically identify

the portions of the proposed findings, recommendations, or report to which objections are made

and the basis for such objections.” W.D. Mich. LCivR 72.3(b). The Court reviews de novo “those
portions of the report or specified proposed findings or recommendations to which objection is

made.” Id. District courts need not provide de novo review of frivolous, general, or conclusive

objections. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).

       Plaintiff’s objection fails to identify any portion of the Report and Recommendation to

which he objects, or fails to provide a basis for his purported objections. See W.D. Mich. LCivR

72.3(b). For example, Plaintiff simply argues that he “has the right to file a motion to block a

motion of dismissal” and otherwise makes general statements about the case (see Pl. Obj., ECF

No. 40 at PageID.126-127). Thus, Plaintiff’s objection is denied. Plaintiff’s motions (ECF No.

12, 17) are properly denied. Accordingly, this Court adopts the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court.

       Plaintiff’s Objection to Magistrate Judge’s Order

         The Magistrate Judge also issued an Order denying two requests/motions filed by Plaintiff

because both “are frivolous and Plaintiff has failed to identify any authority supporting the

requested relief” (Order, ECF. 30 at PageID.96). This Court will reverse an order of the Magistrate

Judge only where it is shown that the decision is “clearly erroneous or contrary to law.” 28 U.S.C.

§ 636(b)(1)(A); see also FED. R. CIV. P. 72(a); W.D. Mich. LCivR 72.3(a).

       Plaintiff objects to the Magistrate Judge’s decision to deny Plaintiff’s motion to block

Defendant’s future motion to dismiss (ECF No. 23). Plaintiff argues that his motion brief “clearly

stated valid reasons” for the motion to be granted (Pl. Appeal, ECF No. 44 at PageID.147).

Plaintiff’s unsupported assertions fail to provide any valid basis for objection, and thus wholly fail

to demonstrate that the Magistrate Judge’s Order was clearly erroneous or contrary to law. The

objection is denied.

       Therefore:



                                                  2
